           Case 1:18-cr-00319-LTS Document 231 Filed 04/17/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 18 CR 319-LTS

MILTON CHARDON,

                 Defendant.

-------------------------------------------------------x

                                                     ORDER

                 The Court has received and reviewed Defendant Milton Chardon’s application for

bail, made in light of the COVID-19 epidemic, and the opposition submission in connection

therewith. The Court will hold a telephonic hearing on Mr. Chardon’s application on Tuesday,

April 21, 2020, at 11:15 a.m. A hearing with Defendant’s participation cannot occur before the

week of April 27, 2020, at the earliest, and a firm date for such a hearing cannot be set before the

end of the week of April 20, 2020. Counsel are directed to confer and inform the Court by 10:00

a.m. on April 20, 2020, whether they wish to proceed without Defendant’s presence on

Tuesday, April 21, 2020, at 11:15 a.m. If counsel wishes to wait to proceed with Defendant’s

participation, he should indicate whether he wishes to have time before the hearing to consult

with Mr. Chardon using the video or teleconference connection allocated for the hearing.

                 To access the call, should it proceed on April 21, 2020, the parties must dial 888-

363-4734 and enter the access code 1527005, followed by the security code 1866. Call

participants are directed to observe the following rules:

                 1. Use a landline whenever possible.

                 2. Use a handset rather than a speakerphone.

                 3. All callers in to the line must identify themselves if asked to.


CHARDON - ORD SCHEDULING BAIL HEARING.DOCX                 VERSION APRIL 17, 2020                      1
         Case 1:18-cr-00319-LTS Document 231 Filed 04/17/20 Page 2 of 2



               4. Identify yourself each time you speak.

               5. Mute when you are not speaking to eliminate background noise.

               6. Spell proper names.

               Persons granted remote access to proceedings are reminded of the general

prohibition against photographing, recording, and rebroadcasting of court proceedings.

Violation of these prohibitions may result in sanctions, including removal of court issued media

credentials, restricted entry to future hearings, denial of entry to future hearings, or any other

sanctions deemed necessary by the court.


       SO ORDERED.

Dated: New York, New York
       April 17, 2020

                                                               _/s/ Laura Taylor Swain___
                                                               LAURA TAYLOR SWAIN
                                                               United States District Judge




CHARDON - ORD SCHEDULING BAIL HEARING.DOCX         VERSION APRIL 17, 2020                            2
